2019CA000364 - DONNELLY, WENDY vs. WAL-MART STORES INC                  Page 1 of 1
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 1 of 26


                                                                                                                                                                             Back | Print

2019CA000364 - DONNELLY, WENDY vs. WAL-MART STORES INC
SUMMARY

                        Judge: BRONIS, BARBARA W                Case Type: PREMISES LIABILITY-COMMERCIAL                   Status: OPEN
             Case Number: 2019CA000364              Uniform Case Number: 562019CA000364AXXXHC
            Clerk File Date: 2/21/2019                         Status Date: 2/21/2019
      SAO Case Number:                                      Total Fees Due: 0.00
                     Agency:                               Agency Report #:                                      Custody Location:


PARTIES

TY PE               PA RT Y NA ME                                                                                    A TT ORN EY

PLAINTIFF           DONNELLY, WENDY                                                                                                       DIGIACOMO, FRANK (Main Attorney)

DEFENDANT           WAL-MART STORES INC
DEFENDANT           WAL-MART STORES EAST, LP



EVENTS

DATE                            EV ENT                                JUDGE                            LO CATION                                           RESULT

                                                                                            No Events on Case



CASE HISTORY

CAS E NUM BER                   C HAR GE DESC RI PT I ON                CA SE S TA TUS        DI S POSI T IO N         OUT STA NDI NG AM OUN T                 NEXT EVENT     AL ERT S

                                                                                           No Additional Cases


CASE DOCKETS

IMA GE        DIN           DA TE           ENTRY

       3           14      3/26/2019       REQUEST FOR ADMISSIONS ( V )

       3           13      3/26/2019       REQUEST TO PRODUCE ( V )

       1           12      3/26/2019       NOTICE SERVING INTERROGATORIES ( V )

       7           11      3/25/2019       ANSWER, AFFIRMATIVE DEFENSES, AND DEMAND FOR JURY TRIAL ( V )

       3           10      3/15/2019       COMPLAINT- AMENDED ( V )
                            2/21/2019       "RECIPIENTS: DIGIACOMO, FRANK - SUBJECT: SERVICE OF COURT DOCUMENT – 2019CA000364, DONNELLY, WENDY VS. WAL-MART STORES INC. - ATTACHMENT
                    8
                                            COUNT: 1 - EMAIL DOCKET DESCRIPTIONS: SUMI-2/21/2019"
       2           7       2/21/2019       SUMMONS ISSUED ( V )

                    6       2/21/2019       CIRCUIT JUDGE BRONIS, BARBARA W: ASSIGNED

       2           5       2/21/2019       SUMMONS TO BE ISSUED BY CLERK ( V )

       2           4       2/21/2019       COMPLAINT ( V )

       2           3       2/21/2019       CIVIL COVER SHEET ( V )

                    2       2/21/2019       PLAINTIFF ATTORNEY: DIGIACOMO, FRANK ASSIGNED

                    1       2/21/2019       CASE FILED 02/21/2019 CASE NUMBER 2019CA000364

                    9       2/21/2019       PAYMENT $410.00 RECEIPT #2019000015413 RECEIVED FOR FILING NUMBER 85287167 VIA FILINGPAYMENTS20190221235959.TXT.




https://courtcasesearch.stlucieclerk.com/BenchmarkWebExternal/CourtCase.aspx/DetailsP... 3/27/2019
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 2 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 3 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 4 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 5 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 6 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 7 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 8 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 9 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 10 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 11 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 12 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 13 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 14 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 15 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 16 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 17 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 18 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 19 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 20 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 21 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 22 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 23 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 24 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 25 of 26
Case 2:19-cv-14112-RLR Document 1-5 Entered on FLSD Docket 03/28/2019 Page 26 of 26
